Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a closure for closing the sterile container and the closure being spring-mounted as recites in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over The European Patent Publication No. DE2312382A1 (hereinafter DE'382) in view of The European Patent Publication No. DE201189111U1 (hereinafter DE'911).  To the extent that the Examiner can determine the scopes of the claims, DE'382 discloses a sterile container comprising a container pan (3), a container cover (1), and a vapor-permeable seal (6) for sealing an interior of the sterile container from an environment and the vapor-permeable seal being provided between the container pan and the container cover.  DE'382 also discloses the other claimed limitations except for a closure for closing the sterile container and the closure being spring-mounted as claimed.  DE'911 teaches a sterile container (10) comprising a container pan (12), a container cover (14), and a closure (54) for closing the sterile container and the closure being spring-mounted (80, [0093] as per the Patent Translate) for releasing pressure inside the sterile container.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of DE'911 to modify the sterile container of DE'382 so the sterile container is constructed with a closure for closing the sterile container and the closure being spring-mounted for allowing the sterile container to release pressure from the inside of the container for better protecting the contents.
As to claims 2-3, and 11-12, DE'382 further discloses the vapor-permeable seal (6) allows steam and air to pass through during sterilization, but prevents the passage of germs if the pressure differences are low (page 4, paragraphs 9-10 of the Patent Translate).
As to claim 4, the vapor-permeable seal of DE'382 is considered as a disposable component as claimed.
As to claims 5-6, DE'382 further discloses the vapor-permeable seal formed from a cotton cloth which is considered equivalent to a porous material as in claim 5, a fabric as in claim 6.
As to claim 7 and 14, the vapor-permeable seal of DE'382 is considered equivalent to as a sealing lip as claimed.  However, DE'382 fails to show the vapor-permeable seal is configured to open a passage such as a gap for pressure compensation by elastic deformation in response to a negative pressure in the interior of the sterile container.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sterile container of DE'382 so the sterile container is constructed with the vapor-permeable seal is configured as a sealing lip designed to open a passage such as a gap for pressure compensation by elastic deformation in response to a negative pressure in the interior of the sterile container for better protecting the sterile container because such vapor-permeable seal is old and conventional in the sterile container.
As to claim 13, DE'382 discloses the vapor-permeable seal formed from the cotton cloth.  However, DE'382 fails to disclose the vapor-permeable seal is formed from porous polytetrafluoroethylene.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sterile container of DE'382 so the sterile container is constructed with the vapor-permeable seal formed from porous polytetrafluoroethylene since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736